                        1   JAMES P.C. SILVESTRI, ESQ.
                            Nevada Bar No. 3603
                        2   PYATT SILVESTRI
                            701 Bridger Avenue, Suite 600
                        3   Las Vegas, Nevada 89101
                            (702) 383-6000
                        4   jsilvestri@pyattsilvestri.com
                            Attorneys for Defendant,
                        5   KEVIN MIRANDA

                        6                             UNITED STATES DISTRICT COURT

                        7                                    DISTRICT OF NEVADA

                        8
                            FRANCIS C. PETERSON, individually,        )
                        9   LINDA PETERSON, individually, and         )
                            FRANCIS C. PETERSON, as Special           ) CASE NO.: 2:11-cv-01919-LRH-NJK
                       10   Administrator of the Estate of ANGELA     )
                            PETERSON,                                 )
                       11                                             )
                                              Plaintiffs,             )
                       12                                             )
                            vs.                                       )
                       13                                             )
                            KEVIN MIRANDA, individually, et al.,      )
                       14                                             )
                                                      Defendants.     )
                       15                                             )
                            AND ANY AND ALL RELATED MATTERS.          )
                       16   __________________________________________)

                       17         NOTICE OF WITHDRAWAL OF ATTORNEYS FROM CM/ECF SERVICE
                       18          COMES NOW, James P.C. Silvestri, Esq., and the law firm PYATT SILVESTRI, and
                       19   hereby withdraws as attorneys of record for Defendant, KEVIN MIRANDA, in the above-
                       20   entitled action, pursuant to RULE 46 of the Supreme Court of the State of Nevada, in that an
                       21   Order dismissing this case has been entered on June 27, 2016 [Doc. #355], and there are
                       22   currently no further proceedings as to KEVIN MIRANDA before this Court.
                       23          Dated this 10th day of December, 2018.
                       24                                              PYATT SILVESTRI
                            IT IS SO ORDERED this 13th day
                       25   of December, 2018.                         /s/ James P. C. Silvestri
                                                                       JAMES P. C. SILVESTRI, ESQ.
                       26                                              Nevada Bar No. 3603
                                                                       701 Bridger Ave., Suite 600
                       27   ___________________________                Las Vegas, NV 89101
                            Peggy A. Leen                              Attorneys for Defendant,
                       28   United States Magistrate Judge             KEVIN MIRANDA
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                     1
     (702) 383-6000
                        1                                   CERTIFICATE OF SERVICE

                        2          I HEREBY CERTIFY that a copy of the foregoing NOTICE OF WITHDRAWAL OF

                        3   ATTORNEYS FROM CM/ECF SERVICE has been forwarded by electronic case filing via
                        4   the United States District Court of the State of Nevada this 10th day December, 2018.
                        5
                            Marc P. Cook, Esq. (4574)                     Dan M. Winder, Esq. (1569)
                        6   COOK & KELESIS, LTD.                          Scott Dorman, Esq. (13108)
                            517 South 9th Street                          LAWRHIANN
                                                                                 OFFICE OFS. JARVIS,
                                                                                              DAN WINDER
                                                                                                     ESQ. (13509)
                        7   Las Vegas, NV 89101                           3507 West Charleston Blvd.
                            mcook@bckltd.com                              Las Vegas, Nevada 89102
                        8   slopan@bckltd.com                             winderdandocket@aol.com
                            Attorney for Plaintiff                        casemanager@attorneydanwinder.com
                        9                                                 kristina.miletovic@attorneydanwinder.com
                                                                          service@attorneydanwinder.com
                       10                                                 Attorneys for Defendant Tina Zuniga

                       11
                                                                        /s/ Barbara Abbott
                       12                                               Employee of PYATT SILVESTRI
                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                     2
     (702) 383-6000
